



EXHIBIT 10.2
Sales Agreement between Homeland Security Network, Inc. and Advantra
International NV




 














Kepler: A web-based Global Positioning
Satellite(GPS) tracking device
ReFLEXÔ Kepler Sales Agreement






________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.




--------------------------------------------------------------------------------



Advantra International
 
 info@advantra.com                www.advantra.com










 
THIS agreement (“Agreement”) is made as of the 14th day of April, 2005
(“Effective Date”) by and between:


Advantra International NV, a wholly-owned subsidiary of Punch International,
having a principal place of business at Bootweg 4, B 8940 Wervik, Belgium
(hereinafter referred to as “Advantra”)


and


Homeland Security Network, Inc., having a principal place of business at 2500
Legacy Dr. Suite 226 Frisco, 75034, Texas, USA (hereinafter referred to as
“HSNi”)


hereinafter sometimes collectively referred to as “Party” or the “Parties”, who
agree as follows:
 


Recitals
 

a)  
HSNi requires to be purchasing a ReFLEXÔ Global Positioning Satellite (GPS)
tracking device from Advantra.

b)  
Advantra desires to supply this ReFLEXÔ Global Positioning Satellite (GPS)
tracking device in accordance with the terms and provisions of this Agreement.

c)  
Advantra and HSNi have also separate to this agreement and on the same date
entered into an agreement covering cooperation on a technical level and
cooperation and exclusivity on the USA territory for GPS related sales (incl HW,
SW and back-end solutions)

d)  
Next to the delivery of ReFLEX based GPS products, Advantra and HSNi also agreed
to develop other GPS products such as GSM based GPS products or dual mode GPS
products, which will be part of a separate agreement between parties.

 

1  
Definition

 
The term “Product” shall mean a ReFLEX Kepler device, designed, assembled or
otherwise fabricated or obtained by Advantra.
 
 

2  
Statement of work

 
Advantra shall deliver Kepler devices according to the specifications in
appendix A.
 
 

3  
Term of agreement

 
This Agreement shall have a term until Advantra discontinues the manufacture of
the Product in accordance with Section 19, “Product Withdrawal.”
 
 

4  
Non Disclosure

 
a) Advantra and HSNi both agree not to release any of the terms under which the
Product will be sold, during the term of this Agreement and for a period of five
(5) years thereafter. This is especially valid for the pricing which will not be
made public by the Parties.
 
b) HSNi and Advantra agree that any information, technical data or know how,
which is furnished to the other in written, tangible or oral form by either
Party under or in connection with this Agreement and marked or disclosed as
“Proprietary Information” or “Confidential”, will be maintained by the receiving
Party in confidence during the term of this Agreement and for a period of five
(5) years thereafter and will not be used by the receiving Party except to
fulfil the receiving Party’s obligations under this Agreement. Neither Party
shall be under any obligation to maintain in confidence any portion of the
received information which is:
 

(i)  
already in the possession of the receiving Party or its subsidiaries without an
obligation to keep such information confidential;

(ii)  
independently developed by the receiving Party or its subsidiaries;

(iii)  
publicly disclosed by the disclosing Party; including any information and public
disclosures that are required by the SEC regulations or any other governmental
body

(iv)  
rightfully received by the receiving Party or its subsidiaries from a third
Party that is not under an obligation to keep such information confidential;

(v)  
approved for release by written agreement with the disclosing Party;

(vi)  
is reasonably available by the inspection of products marketed or offered for
sale by either Party hereto or others in the ordinary course of business; or
disclosed pursuant to the requirement or request of a governmental agency or
third Party to the extent such disclosure is required by operation of law,
regulation or court order, provided that prompt notice of such request is given
to the disclosing Party and the disclosing Party is given the opportunity, if
possible, to challenge such request.

 
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



Advantra International
 
 info@advantra.com                www.advantra.com
 
 
 

5  
Sale of Standard Product

 

a)  
Advantra will supply Products to HSNi at a price of [***] ([***]) US$/unit,
including the Essential Licensing fee for Motorola, for a volume of [***] units
([***]) to be delivered and paid within [***] ([***]) months of the signature of
this agreement.

b)  
The Product will be delivered ex-works. Shipment and insurance can be arranged
by Advantra at request of HSNi and at HSNi’s expense.

c)  
Advantra will continuously supply the Product with the highest quality. Advantra
shall complete all work associated with the manufacturing and supply of the
Product compliant with ISO 9001 procedures. A quality manual will be maintained
by Advantra to this effect in relation to the performance of its obligations
under this agreement.

d)  
Purchase orders will be placed per quarter and ninety (90) days in advance of
delivery, unless otherwise agreed in writing. Purchase Order (PO) shall mention
the total volume, unit price, total amount, agreed delivery schedule, shipping
terms and details, etc. If the PO is not conforming to the agreed terms,
Advantra reserves the right of rejection. After acceptance by Advantra, the PO
is not cancellable. The manufacturing of the Product shall only start if the
agreed payment terms have been fully respected.

e)  
Advantra currently estimates that for such volumes the delivery of long-lead
time parts for production units will require a maximum lead-time of one hundred
and twenty (120) days. Advantra will use commercially reasonable efforts to
fulfil orders in a reasonable time period and attempt to reduce the lead-time to
sixty (60) days or less. During periods of short supply of critical components,
Advantra will use commercially reasonable efforts to allocate available supplies
fairly.

f)  
HSNi has given a production forecast to Advantra over twelve (12) months, see
Appendix B, of which the first three (3) months are binding. This binding
forecast will be updated monthly on a rolling basis. The minimum order quantity
to be ordered and delivered per shipment will be [***] ([***]) units of the
Product.

g)  
At the signature of this agreement, HSNi will issue to Advantra a PO for [***]
thousand ([***] units of the Product, to be delivered according to the
production schedule in Appendix B. HSNi will agree to pay the full amount of
this purchase order in USD as scheduled per the P.O. scheduling agreement on the
first {***] units purchased. This will be paid per shipment at notification from
Advantra that the goods are ready to be shipped.

 

6  
ReFLEXÔ license

 
HSNi and Advantra both recognize that, for messaging devices, a per unit ReFLEXÔ
license fee is required to be paid to Motorola for non-essential license fee.
 
HSNi hereby declares that the Product will not be integrated in or used as a
messaging device without prior written authorization of Advantra.
 
The essential license fee, for Telemetry devices, is included in the sales price
of the module.
 

7  
Payment Terms

 
At the time of the placement of the Purchase Order, HSNi will pay according to
the following schedule:
 
 
For the first [***] units purchased, HSNi will pay within three days from
notification from Advantra that the goods are ready to be shipped.
 
 
Also for the first forty five (45) days from signature of the Agreement, any PO
issued by HSNi to Advantra will be backed by the PO from HSNi’s end-customer,
i.e. Advantra will receive a copy of the end-customer’s PO and will be the
beneficiary for payment of that PO in case of payment difficulties with HSNi.
After the first forty five (45) days, HSNi will issue a Standby Letter of Credit
to cover and act as a guarantee for outstanding orders.
 
 
After the first six months or [***] purchased Products under this agreement,
this agreement will modify to payment terms of 30 days net credit from delivery
whereby the maximum outstanding amount is one month of delivery of products,
under the condition and to the extent that Advantra can obtain credit insurance
for the outstanding amounts with its credit insurance company.
 
 
Payment will be done to the account of Advantra held by:
 


 
[***]
 
 
HSNi will fax the proof of payment to Advantra to +32 56 239 400
 
Goods can only be shipped if HSNi has no outstanding and due payments.
 
 
All payments made under this Agreement shall be in US Dollars. If, at the time
of payment, the value of the Euro against the US Dollar has changed by more than
[***] percent ([***]%), as reported daily by Reuters news-agency (see website
www.reuters.com), from the value as of the Effective Date, such payment shall be
adjusted by [***] percent ([***]%) of the percentage change in such value. For
purposes of the foregoing, the value of the Euro against the US Dollar shall be
deemed to be as indicated by Reuters as of the Effective Date. For purposes of
clarity, the intent of this Section is to provide that if the value of the Euro
against the US Dollar as of the Effective Date rises by more than [***] percent
([***] %), the calculation noted above will result in the Advantra being paid
additional money on a per unit basis. Alternatively, if the value of the Euro
against the US Dollar as of the Effective Date falls by more than [***] percent
([***] %), the calculation noted above will result in Advantra being paid less
money on a per unit basis.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


 

--------------------------------------------------------------------------------



Advantra International
 
 info@advantra.com                www.advantra.com
 

8  
Set-off

 
Amounts owed by HSNi or Advantra with respect to which there is not a dispute
shall be paid without set-off for any amounts which HSNi or Advantra may claim
are owed by the other HSNi and regardless of any other controversies which may
exist.
 
 

9  
Rejection by HSNi

 
Any Product delivered under this Agreement may be rejected by HSNi within
fifteen (15) days after receipt by HSNi, if such units do not conform to the
Advantra Product specifications. In this case, HSNi grants Advantra sixty (60)
days from the day Advantra receives the rejected modules to cure the problem. If
Advantra fails to cure the problem within this sixty (60) days, HSNi has the
right to demand a refund for the rejected modules. If units are not rejected
within such fifteen (15) days after receipt, they shall be deemed to have been
accepted, subject only thereafter to claims arising under the Warranty of
Production Units, set forth in Section 10.
 
 

10  
Warranty of production units

 
Advantra warrants that each Product will be free of defects in materials and
workmanship and perform according to the specification for a period of one (1)
year from the date of the Production.
 
Advantra’s sole liability and responsibility under the warranty is to repair,
replace, or at its option, to refund the purchase price of any Product which is
returned by HSNi and which does not conform to the specification. Products
returned to Advantra for warranty service will be shipped to Advantra at HSNi’s
expense, and will be returned to HSNi at Advantra’s expense. Each shipment of
Products back to Advantra will contain at least 20 units of the Product.
 
In the case of no fault found (“NFF”) or damaged by product misuse, Advantra
will ship the Product back at HSNi’s expense.
 
In no event shall Advantra be responsible under its warranty for any defect
which is caused by HSNi, HSNi’s Customer’s, or end user’s negligence, misuse or
mistreatment of a Product or for any Product which has been altered or modified
in any way.
 
The warranty of replacement products shall terminate with the warranty of the
original product. Advantra makes no other representations or warranties with
respect to the materials and workmanship in the Products. Advantra hereby
disclaims all other warranties, express or implied, including but not limited to
the implied warranties of merchantability and fitness for any particular
purpose. All statutory or implied warranties are hereby excluded so far as is
possible by law.
 
 

11  
Upgrades

 
HSNi acknowledges that the Product is delivered as specified in Appendix A. HSNi
further acknowledges that upgrades in the hardware and/or the software of the
Product can possibly occur. Unless formal rejection of HSNi in writing, Advantra
may decide to deliver an upgraded version of the Product. HSNi agrees that
replacements and/or upgrades of the Products that are already produced and/or
delivered, are only possible at HSNi’s expense.
 
 

12  
Changes to design specification

 
The Product is sold as such. However, if during the term of this Agreement, HSNi
requests a change to the design specifications, this change shall be effective
upon an agreement in writing between the Parties, to reflect any changes in cost
or delivery schedule. If the parties cannot agree, this Agreement shall continue
without amendment.
 
 

13  
Exclusivity

 
HSNi acknowledges that part of Advantra’s business is the development, sales and
manufacturing of wireless products and HSNi further acknowledges that Advantra
is the exclusive owner of and reserves the right to use the technology owned
and/or developed by Advantra. Advantra may develop, manufacture and sell other
wireless products for sale to third Parties at any time during the term of this
Agreement, except for as specified in the separate agreement between Advantra
and HSNi detailing amongst others exclusivity in the USA.
 
 

14  
Licenses and proprietary information

 

a)  
This Section shall apply to all information relating to the design and
fabrication of the Product.

b)  
This Agreement does not grant to any party by implication, estoppels, or
otherwise, a license to any patents or know how owned by the other party.

c)  
All discoveries, developments, improvements, and inventions conceived or first
reduced to practice in the performance of this Agreement by HSNi’s employees,
consultants and/or agents shall be the sole and exclusive property of HSNi. HSNi
shall retain any and all rights to file any patent application thereon. All
discoveries, developments, improvements, and inventions conceived or first
reduced to practice in the performance of this Agreement by Advantra’s employees
shall be the sole and exclusive property of Advantra, and Advantra shall retain
any and all rights to file any patent application thereon.

 
In the event that the employees of Advantra and HSNi jointly invent devices,
circuits, processes, apparatus, software, systems or any other technology
relating to the subject matter of this Agreement, then the joint invention shall
be equally owned by both Parties without accounting to either party. In the
event of a joint invention which is patent-able, the patent expenses shall be
divided equally between the Parties, unless one party states in writing that it
does not wish to join in the patent application, or unless one party does not
pay its share of expenses in a reasonable time frame, in which case the
non-joining party and/or non-paying party shall assign its rights therein to the
other party and shall receive a non-exclusive, royalty-free, personal, worldwide
license under such patent (without the right to sublicense) the subject matter
of the patent.
 
 

15  
Reverse engineering

 
HSNi agrees not to participate in, nor promote the copying, partially copying or
the reverse engineering of the Product.
 
 

16  
Limitation on claims

 

a)  
In no event shall Advantra be liable for indirect, special, incidental, or
consequential damages for any claims arising out of this Agreement. No suit or
action shall be brought against Advantra more than one (1) year after HSNi has
actual or constructive notice that the related cause of action has occurred.

b)  
The maximum liabilities of Advantra shall be as follows:

(i)  
Warranty and Patent Indemnity liabilities shall be in accordance with Section
10.

(ii)  
In no event shall the accrued total liability of Advantra from any claim,
lawsuit, warranty, or indemnity, related to this Agreement, exceed the aggregate
amounts paid to Advantra by HSNi under this Agreement.

 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


 
 

--------------------------------------------------------------------------------



Advantra International
 
 info@advantra.com                www.advantra.com
 

17  
Termination for cause

 
This Agreement may be terminated by either party in the event the other party
breaches a material term of this Agreement and fails to cure such breach within
sixty (60) days after written notice thereof from the non-breaching party.
Section 4 shall survive termination or expiration of this Agreement for any
reason except after termination for cause if HSNi is in breach.
 

18  
Dispute resolution, arbitration

 
In the event of any dispute under this Agreement, the Parties will attempt to
reach a negotiated resolution. If any such dispute remains unresolved for a
period of thirty (30) days after one party has provided written notice to the
other setting forth in detail the nature of such dispute, then each party will
designate a senior executive to resolve the dispute. If the Parties continue to
be unable to resolve the dispute within thirty (30) days after such designation
of senior executives, then such dispute will be exclusively resolved pursuant to
binding arbitration in Brussels, Belgium under the commercial rules of Belgium’s
primary arbitration association.
 
The arbitrator will determine declaratory and compensatory relief as permitted
by the terms of this Agreement. The decision of the arbitrator will be final and
will be entitled to enforcement in any court of competent jurisdiction.
 
This provision will not be construed to prohibit either party from seeking
preliminary or permanent injunctive relief in any court of competent
jurisdiction. Notwithstanding the foregoing, if for any reason a dispute arising
under this agreement is before a state or federal court, each of the Parties to
this agreement waives its respective rights to a trial by jury of any and all
claims or causes of action (including counterclaims).
 
 

19  
Product withdrawal

 
Advantra shall have the right to discontinue the manufacture of any Product or
of any process related thereto. In such event, Advantra shall notify HSNi in
writing giving a minimum of one (1) year’s notice for the last manufacturing and
delivery of such Product. HSNi shall have the right to place final orders within
the first six (6) months of Advantra’s notification.
 
 

20  
Notices

 
Written notices hereunder are deemed to be given when sent electronically, faxed
or mailed first class, postage prepaid, to the addresses of the Parties as set
forth herein, or such other addresses as shall be furnished in writing, by
either party. Such notices shall be effective upon receipt.
 
 

21  
Non-assignability

 
Neither party to this Agreement shall assign any of its rights or privileges
hereunder without the prior written consent of the other party, except to a
wholly-owned subsidiary or a successor in ownership of all or substantially all
of the assets of the assigning party, relating to the subject matter
contemplated hereunder, which successor expressly assumes in writing the
performance of all the terms and conditions of this Agreement as if it were
herein named in place of the assigning party. Notwithstanding the foregoing and
anything to the contrary in this Agreement, this Agreement may be assigned in
whole or in part, by operation of law or otherwise, by either party, without the
prior written consent of the other party, to any of such party’s subsidiaries,
affiliates or parent companies, or upon acquisition or merger of all or
substantially all of the assets of such party, provided such subsidiary,
affiliate, or acquiring or merging third party assumes all of the obligations of
the party assigning the Agreement.
 
 

22  
Other agreements

 
This Agreement contains the entire understanding of the Parties with respect to
the subject matter hereof and supersedes all prior agreements relating thereto,
written or oral, between the parties, except for the separate agreement signed
between Advantra and HSNi, covering the relation between parties. Amendments to
this Agreement must be in writing, signed by the duly authorized officers of the
Parties. Except as provided herein, the Parties agree that the terms and
conditions of this Agreement shall prevail, notwithstanding contrary or
additional terms, in any purchase order, sales acknowledgment, confirmation or
any other document issued by either party. Pre-printed terms on any such
documents shall not have effect on any party to this Agreement.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


 
 

--------------------------------------------------------------------------------



Advantra International
 
 info@advantra.com                www.advantra.com
 

23  
Force majeure

 
Neither party shall be liable for delay in performance or failure to perform in
whole or in part the terms of this Agreement due to strike, labour dispute, act
of war, labour shortage, component shortages, riot or civil commotion, act of
public enemy, fire, flood or act of God or other cause beyond the control of
such party.
 
 

24  
Proper law and jurisdiction

 
The construction, validity and the performance of this Agreement shall be
governed by the laws of Belgium.
 
 

25  
Press announcements

 
All press announcements containing any confidential information must be reviewed
and approved by Advantra and HSNi prior to release.



 


In witness whereof the duly authorized representatives of the parties have
executed this Agreement as of the Effective Date.
 


Advantra International NV
 
Homeland Security Network, Inc.
/s/ By: /s/ Frédéric Boes
Name: Frédéric Boes
CTO
 
By: /s/   Charles Norman
Charles Norman
President and CEO
     
Signature
 
Signature
 
 
 
     
Name:
 
Name:
 
 
 
     
Title:
 
Title:
     
Date 15/04/2005
 
Date 15/04/2005



________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


 
 

--------------------------------------------------------------------------------

